RULEY, JUDGE:
On November 14, 1975, the Department of Highways granted a five per cent wage increase effective retroactively to August 1, 1975, to all of its salaried employees who had been employed for six months or more since their last merit increase.
The claimant was employed by the State of West Virginia for thirty-six years and retired from the Department of Highways *249effective October 31,1975. She seeks an award equal to the amount of the wage increase upon her salary for August, September and October, 1975, viz., the sum of $110.22. The Court is sympathetic to this claimant but there is undisputed evidence: (1) that final approval to grant the wage increase was not received until November 14, 1975; (2) that in years prior to 1975 wage increases were applied only to persons on the payroll at the time approval was received; and (3) that, in this instance, the wage increase, although retroactive to August 1, 1975, was denied equally and uniformly to all employees including the claimant, numbering 111, whose services had terminated for whatever reason, retirement or otherwise, between August 1,1975, and November 14,1975. In view of the evidence, it is apparent that the claim must be, and it is hereby, disallowed.
Claim disallowed.